Citation Nr: 1046080	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-01 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for disability of the 
thoracolumbar spine (back disability).

3.  Entitlement to a temporary total evaluation for 
hospitalization for a service-connected condition under 38 C.F.R. 
§ 4.29.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served on active duty from June 1980 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In October 2010, the appellant appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held at 
the Milwaukee RO.  The hearing transcript is associated with the 
claims folder.


FINDINGS OF FACT

1.  The appellant's acquired psychiatric disorders first 
manifested many years after service and are not shown to be 
related to active service; a psychosis did not became manifest to 
a compensable degree within the first postservice year.

2.  The appellant's currently diagnosed chronic lumbar strain 
first manifested many years after service and is not shown to be 
related to active service; arthritis did not became manifest to a 
compensable degree within the first postservice year.

3.  The appellant's claim of entitlement to a temporary total 
evaluation for hospitalization for a service-connected condition 
under 38 C.F.R. § 4.29 has no legal merit as he is not service-
connected for any disease or injury.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder is 
not warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Service connection for disability of the thoracolumbar spine 
is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for entitlement to a temporary total evaluation 
for hospitalization for a service-connected condition under 
38 C.F.R. § 4.28 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.29 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for an acquired 
psychiatric disorder and disability of the thoracolumbar spine.  
He also seeks a temporary total evaluation for hospitalization 
for a service-connected condition based upon VA hospitalized 
treatment for his acquired psychiatric disorder.  

With respect to the acquired psychiatric disorder, the appellant 
recalls having psychiatric difficulties during basic training due 
to stressful exercises which made him panicky.  He recalls 
speaking to a senior airman about these events.  Thereafter, the 
appellant recalls being denied leave to visit his mother who was 
ill, which caused him a lot of stress.  He dealt with these 
situations by drinking alcohol.  He indicates that his treating 
psychiatrist stated that it was possible that his current 
psychiatric disorders are related to these events, but that this 
psychiatrist is unwilling to "go on record" with this opinion.  
He was first diagnosed with bipolar disorder in 2006.

With respect to the thoracolumbar spine disability, the appellant 
recalls injuring his back and tailbone after falling down some 
stairs.  He was hospitalized for this incident, and was told that 
his lower lumbar spine was "messed up."  He does not recall 
reinjuring his back during service.  The appellant's 
recollections as to when his first received treatment after 
service are not clear, but it was sometime in mid to late 2000.  
He recalls that a magnetic resonance imaging (MRI) scan returned 
a diagnosis of mild lumbar strain.  The appellant testified that 
his back has been continually painful since service.  He self-
medicated these symptoms with using alcohol and drugs.

Finally, the appellant seeks a temporary total evaluation for 
hospitalization for a service-connected condition under 38 C.F.R. 
§ 4.28 due to his VA hospitalization in 2006.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A disease must be shown 
to be of a chronic nature in service, or if not chronic, then 
seen in service with continuity of symptomatology demonstrated 
after discharge from service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes that 
the disorder was incurred in service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires evidence of (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).

Certain chronic disabilities, such as arthritis and psychosis, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The provisions of 38 U.S.C.A. §§ 1110 and 1131 preclude 
compensation for primary alcohol use disabilities and secondary 
disabilities that result from primary alcohol abuse.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation is not 
precluded where an alcohol abuse disability is proximately due to 
a service-connected disability.  Id.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

The appellant's service treatment records (STRs) reflect that, on 
November 12, 1980, he presented to the emergency room after 
tripping and rolling down a staircase.  Examination was 
significant for tenderness of the cervical muscles, but not the 
lumbar muscles, providing evidence against the Veteran's claim.  
The assessment was multiple contusions.  

On December 30, 1980, the appellant presented to the emergency 
room complaining of back pain after hitting a trash can.  
Examination was significant for minimally tender left paraspinous 
musculature at the T12-L2 levels.  The spine demonstrated full 
range of motion (FROM).  The assessment was low back spasm 
secondary (2°) to exertion.  The appellant was given a temporary 
profile and treated with Norgesic and acetaminophen.  He reported 
a progressive worsening of pain on January 6, 1981, and was 
assessed as having an acute paralumbar strain/ligament sprain.  

The appellant's service personnel records (SPRs) reflect that, on 
December 30, 1980, he communicated a threat to another airman who 
was performing dining hall duties at the time.  He was formally 
reprimanded for this event.

The appellant's SPRs next reflect that, on January 16, 1981, he 
reported to work one hour and forty minutes late.  He was 
counseled for being late.

On January 29, 1981, the appellant again presented to the 
emergency room complaining of pain of the low back and shoulders 
since mid-December.  He reported reinjuring his back at work.  
Examination was significant for spastic and tender right 
paraspinal musculature (PSM) in the lumbar region.  The 
assessment was chronic right lumbar myalgia.  The appellant was 
hospitalized for two days, and was discharged with a diagnosis of 
resolving muscle spasm.  He was also given a temporary physical 
profile until February 17, 1981, based upon a diagnosis of 
chronic lumbar myalgia.

The appellant's SPRs reflect that, on January 29, 1981, he failed 
to be on time to his prescribed appointed place of duty.  He was 
reprimanded for this event.

The appellant presented to the family practice clinic on February 
20, 1981 reporting back problems.  Examination was significant 
for left paraspinous muscle tenderness at T5-10 with increased 
torsion.  The assessment was mild muscle spasm.  The examiner 
also noted that the appellant's personality contributed 
significantly to his problems with tenseness and myalgia.  The 
appellant was given a temporary profile and prescribed aerobic 
exercise, heat, stretching exercises and acetaminophen.

The appellant's SPRs reflect that, on March 1, 1981, he followed 
a female to a dormitory room, uninvited at approximately 0830 
hours which violated dormitory visitation privileges.  He failed 
to obey a lawful order given to him by Security Police and 
resisted apprehension.  The appellant was punished under Article 
15 of the Uniform Code of Military Justice (UCMJ), ordered to 
forfeit $50.00 of his pay for two months, and given a 6-month 
suspended reduction to Airman Basic.

The appellant's SPRS next reflect that, on May 18, 1981, he 
failed to report to duty on time.  The appellant had phoned his 
duty section 30 minutes late stating that he had overslept due to 
medication.  After arriving for work, it had been quite evident 
that the appellant had consumed alcoholic beverages the previous 
evening.  The appellant was punished under Article 15 UCMJ which 
included a reduction to Airman Basic and 14 days of Correctional 
Custody.

Later in May 1981, the appellant was verbally counseled for 
arriving late on two occasions for Documentation Management 
Class.

On June 6, 1981, the appellant left the Correctional Custody 
Facility without proper authority for an undetermined period of 
time.  He had been observed off-base at a 7-11 store.

On June 16, 1981, the appellant was notified of a pending action 
recommending a General Discharge Certificate.

In a rebuttal statement, the appellant explained that the dining 
room incident on December 23, 1980, was a misunderstanding as he 
was joking with the dining room attendant, as he had in the past.   
He explained that he was late for work on January 16, 1980, as a 
result of not hearing his alarm clock.  The appellant reported 
drinking at the Rendezvous Club until approximately 12:00 a.m., 
getting into an argument with another individual, and then 
staying up until 3:00 a.m. talking to that individual.  

The appellant next indicated that, on the morning of January 29, 
1981, he had awoken with very bad back pain and presented to the 
hospital for treatment.  The appellant indicated that hospital 
personnel did not call his supervisor to report that he would not 
present for duty, as he would have expected.  The appellant did 
eventually call his supervisor about the event, and felt that his 
reprimand for late arrival at work to have been unfair.

With respect to the dormitory incident that occurred on March 1, 
1981, the appellant reported getting very little sleep for two 
straight days due to partying.  Prior to the incident, the 
appellant had been feeling the effects of alcohol and lack of 
sleep.  He began to converse with a female who he recalled 
indicated she had to use the phone.  The appellant had little 
memory of what happened next other than being awakened by two 
SP's.  The appellant had been accused by his supervisor of using 
drugs, but a drug test came back negative.  

Regarding his arriving late to work on May 18, 1981, the 
appellant reported drinking a few beers the night before and 
forgetting that he was on medication.  He awoke late the next 
morning and immediately called in late.  He went straight to work 
without brushing his teeth, which was probably the reason he had 
beer smell on his breath.

The appellant had arrived late to class on May 28 due to a longer 
than expected breakfast, and was late on the 29th due to setting 
his alarm incorrectly.

Overall, the appellant requested that the character of his 
service did not warrant a General Discharge Certificate.

Upon his service separation examination on June 23, 1981, the 
appellant reported recurrent back pain treated with Norgesic, 
Parafon Forte and Tylenol.  He slept with his mattress on the 
floor, and used moist heat four times a day.  It was also 
reported that the appellant had been hospitalized for 10 days in 
January 1981 for lumbar region spasm.  The appellant specifically 
denied a history of symptoms such as frequent trouble sleeping, 
depression or excessive worry, and nervous trouble of any sort.  
Examination reflected normal clinical evaluations of the 
appellant's spine and psychiatric status.

On July 1, 1981, an Assistant Staff Judge Advocate recommended a 
general discharge rather than an honorable discharge for the 
appellant.  

A July 8, 1981 Commander letter ordered the appellant's 
separation from service under a General Discharge Certificate.  
However, the appellant's Department of Defense Form 214 reflects 
a separation under honorable conditions.

Overall, the appellant's STRs and SPRs provide strong evidence 
against his service claim for an acquired psychiatric disorder, 
as they fail to reflect lay or medical evidence of an acquired 
psychiatric disorder during service.  Importantly, the Veteran 
himself denied problems associated with a psychiatric disability.   

The STRs do provide some evidence in support of the claim of 
service connection for a thoracolumbar spine disability, as they 
reflect injury and treatment of the thoracolumbar spine and 
report of recurrent back pain upon separation from service.

Postservice, the appellant's medical records do not reflect his 
treatment for, or manifestation of, arthritis or psychosis within 
the first year following his discharge from service.  Thus, 
service connection for these disabilities on the basis of a 
chronic disease becoming manifest to a compensable degree within 
the first postservice year is not warranted.  38 C.F.R. §§ 3.307, 
3.309.

Rather, the relevant and available postservice medical evidence 
reflects that the appellant was first formerly treated for low 
back pain and psychiatric symptoms in 2006.  VA clinical records 
at this time and thereafter reflect assessments such as alcohol 
dependence, cocaine dependence, nicotine dependence, low back 
pain, bipolar disorder, depression, and history of childhood 
trauma rule out (r/o) posttraumatic stress disorder (PTSD).

Notably, a December 2006 X-ray examination of the lumbar spine 
was unremarkable.  At that time, the appellant informed his 
treating VA physician that he "first had LBP 1 yr ago after an 
MVA."  In September 2007, the appellant informed his treating 
physician that his backache stated in September 2002.

Such statements from the Veteran himself provide highly probative 
factual evidence against his claim that he has had a back problem 
since service, totally undermining his credibility with the 
Board. 

Additionally, a VA examiner in November 2006 found that the 
appellant exhibited features of hypomania such as psychomotor 
agitation, pressured speech and impulsive behavior lasting for a 
few days, but with little evidence to differentiate from his 
normal baseline which has been consistent abuse of drugs and 
alcohol since adolescence.

Overall, the appellant's postservice medical records do not 
support his claim of in service onset of an acquired psychiatric 
disorder and/or thoracolumbar spine disability and actually 
provides highly probative medical evidence against such a 
finding.  The Board notes that the multi-year gap between the 
appellant's discharge from active duty service (1981) and the 
documented treatment for any of the disorders (2006) is not 
consistent with a finding of in-service onset of chronic 
disability since service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

Important for this decision, the appellant's medical records do 
not contain any medical evidence linking his currently diagnosed 
acquired psychiatric disorders and/or thoracolumbar spine 
disability to active service and actually indicate that the 
problems began years after service. 

However, given the appellant's documented treatment for 
thoracolumbar spine injury and treatment in service, the RO did 
obtain medical examination and opinion as to the nature and 
etiology of the appellant's current back disability.  

A June 2007 VA Compensation and Pension (C&P) examination report 
reflects that the examiner fully and accurately discussed the STR 
evidence, to include the separation examination reflecting the 
appellant's report of recurrent back pain and a normal physical 
examination at that time.  The examiner also noted that, in 
December 2006, the appellant reported that he first had low back 
pain one year previous after a motor vehicle accident.  The 
examiner also noted the appellant's March 2007 statement that he 
had a 20-year history of neck, shoulder and back pain which he 
had not noticed due to polysubstance abuse.  Following 
examination, the examiner provided the following opinion:

DIAGNOSIS:  Chronic mild lumbar strain.  Veteran's 
service medical records show an isolated time frame 
from December 30, 1980 until February 20, 1981.  It 
was suspected that the veteran's complaints of low 
back pain were more related to the veteran's 
personality rather than a physiological etiology for 
pain.  There is no evidence of any chronic ongoing 
lumbar pain in his postmilitary period until December 
2006 when veteran reported right-sided low back pain 
after shoveling snow.  H[is] current subjective 
complaints do not involve the same location of pain he 
experienced during active service.  He also reported a 
history of low back pain for one year after a motor 
vehicle accident.  Based on this information, it is 
less likely as not that the veteran's current lumbar 
strain is related to symptoms and treatment shown in 
service; but rather more likely due to repeated strain 
injuries after his military discharge.

Additional evidence in this case includes a statement from the 
appellant's brother who recalls the appellant returning from 
service with a behavior difference, such as experiencing anxiety 
attacks.  The appellant's brother thought some event must have 
happened during service which caused him to experience this 
change and to become distant from his family and friends.  The 
appellant's brother also recalled the appellant complaining about 
back and bilateral leg pain from an injury during service.

After a review of all the lay and medical evidence, the Board 
finds no credible lay or medical evidence that the appellant 
first manifested an acquired psychiatric disorder during service.  
Clearly, the appellant drank alcohol during service but, as 
reflected above, service connection is precluded for the 
currently diagnosed alcohol and drug dependence on a primary 
basis.  Allen, 237 F.3d 1368 (Fed. Cir. 2001).  The Board further 
notes that competent medical opinion, at the time of separation 
from service, found that the appellant had a normal psychiatric 
status.  At that time, the appellant himself denied a history of 
psychiatric symptoms.

Furthermore, there is no medical evidence or opinion in this case 
that the appellant's currently diagnosed psychiatric disorders 
first manifested in service and/or are causally related to events 
in service.  There is also no competent medical opinion that that 
the appellant's alcohol use in service was secondary to 
psychiatric or back pain symptoms, as currently claimed.

With respect to the thoracolumbar spine disability, the Board 
finds that the weight of the credible lay and medical evidence 
demonstrates that the appellant's thoracolumbar pain experienced 
in service resolved without residual, and that his currently 
diagnosed mild lumbar strain first manifested many years after 
service.  

The most probative evidence in this case consists of the June 
2007 VA medical opinion which found that it is less likely than 
not that the appellant's current lumbar strain is related to his 
symptoms and treatment in service.  This examiner supported this 
statement by indicating that the appellant's own statements 
reported the onset of his current back pain following a motor 
vehicle accident in approximately 2005, that his current pain 
complaints were in a different location than experienced in 
service, and that the more likely basis for the appellant's 
current low back pain involved repeated strain injuries after his 
military discharge.  The Board finds that this opinion is based 
upon an accurate factual history as found by the Board.  There is 
no competent medical opinion to the contrary.

The only evidence tending to support the current service 
connection claims consists of the allegations and beliefs of the 
appellant and his brother.  The appellant alleges being exposed 
to stressful events during service which led him to self-medicate 
psychiatric symptoms with alcohol use.  

However, in his rebuttal statement for a proposed general 
discharge certificate in service, the appellant described his 
alcohol usage in the context of attending bars and parties and 
made no mention (or indication) whatsoever that he was drinking 
to mask psychiatric symptoms.  This is not consistent with his 
current allegations.

Additionally, the appellant's statements to his treating VA 
physicians are not consistent with his current allegations.  For 
example, in October 2006, the appellant only reported having 
"some difficulty" with basic training exercises and admitted to 
active alcohol and drug abuse during service, to include 
ingesting LSD which resulted in him being up for 3 days and 
"accidentally" walking into a woman's dormitory.  This 
statement is not consistent with his description of the 
"dormitory event" in his rebuttal statement in service, and 
demonstrates a lack of candor as this October 2006 statement 
directly contradicts the appellant's denial of drug usage for 
this event in his rebuttal statement.

The appellant's allegation of the onset of heavy alcohol abuse in 
service is also not consistent with his October 2006 description 
of alcohol consumption being a problem since the age of 13.  In 
August 2007, the appellant actually blamed increased alcohol 
usage during service on the fact that he was not allowed to do 
drugs to help with stressful circumstances.

The appellant has also demonstrated inconsistent statements as it 
pertains to having persistent and/or recurrent back pain since an 
accident of falling down the stairs in service.  The appellant's 
STRs reflect that this event occurred in November 1980 and 
involved the neck rather than the lumbar spine.  The appellant 
was not seen for low back pain until the next month, after he 
somehow hit a trash can.  Thus, the appellant's recollections of 
inservice events are not reliable.

The Board acknowledges that the appellant reported recurrent back 
pain at the time of his separation from service, but his 
statements to VA physicians in December 2006 and September 2007 
reflect that his symptoms resolved and did not become chronic 
until many years after service after a motor vehicle accident.  
Furthermore, a VA examiner upon interview of the appellant and 
review of the record found that the appellant's current pain 
complaints are in a different location than experienced in 
service, refuting the appellant's current allegations.

Overall, the Board finds that the appellant is a very unreliable 
historian with his current statements made in the context of 
seeking monetary benefits which are afforded very little 
probative weight.  See Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (a pecuniary interest is recognized as a factor which 
may affect the credibility of a claimant's statements). 

The Board further finds little reason to afford any probative 
value to the statement from the appellant's brother.  This 
individual recalls that the appellant reported leaving service 
with chronic pain in his back and both legs as well as anxiety 
attacks.  However, the appellant has never reported bilateral leg 
pain and/or recurrent panic attacks since service reflecting that 
the appellant's brother lacks personal knowledge of the 
symptomatology experienced since service and thereafter. 

The Board also notes that, according to the appellant himself, 
the appellant's brother was occupationally involved in pimping 
and drug dealing.  In addition to the apparent lack of personal 
knowledge of material facts alleged, the Board also finds that 
the character of this witness does not lend to reliability in 
statements.

The Board further observes that the Veteran's statements made to 
his VA examiners in 2006 and 2007, which were made in the context 
of seeking appropriate medical treatment, bear the indicia of 
reliability and are entitled to great probative weight.  See 
LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay exception 
for physical conditions to include statements of past physical 
condition on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
since the declarant has a strong motive to tell the truth in 
order to receive proper care).

Overall, the Board finds that the June 2007 VA opinion greatly 
outweighs the probative value of the opinions of the appellant 
and his brother in this case, as this physician clearly possesses 
greater expertise and training to speak to the complicated 
medical issues at hand.  As the preponderance of the evidence is 
against the service connection claims, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001).  Therefore, the appeals 
as to those issues are denied.

As reflected above, the appellant also seeks entitlement to a 
temporary total evaluation for hospitalization for a service-
connected condition under 38 C.F.R. § 4.29.  A prerequisite for 
this disability is the appellant being service-connected for a 
disease or disability, which has not been established in this 
case.  As such, this claim must be denied as it has no legal 
merit.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Pre-adjudicatory RO letters dated December 2006 and March 2007 
fully complied with the VCAA notice content and time requirements 
as it advised the appellant of the types of evidence and/or 
information deemed necessary to substantiate his claims, the 
relative duties on the part of the appellant and VA in developing 
his claims, and the criteria for substantiating the downstream 
issues of establishing a disability rating and effective date of 
award.

VA has a duty to assist a claimant in the development of the 
claims.  This duty includes assisting the claimant in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the RO has obtained the 
appellant's STRs and clinical records from sufficiently 
identified VA providers of treatment.  The appellant reports 
relatively recent emergency room treatment for back pain at the 
Memphis, Tennessee VA Medical Center.  However, at his hearing in 
October 2010, the appellant had no knowledge of any nexus 
opinions in support of his claims.  Thus, the relevance of these 
records is not shown.  The appellant further acknowledges first 
being diagnosed with bipolar disorder in 2006.  Thus, the 
appellant's apparent prior but unknown treatment for substance 
abuse in Memphis, Tennessee and another "Half way" house are 
not shown to be relevant for deciding this case.  See VA clinical 
record dated October 20, 2006.

Overall, there are no outstanding requests to obtain any VA 
records which the appellant has sufficiently identified, or any 
private medical records for which the appellant has both 
identified and authorized VA to obtain on his behalf.  There is 
also no showing that any records exist with the Social Security 
Administration which would be relevant to the issue on appeal.

Additionally, VA obtained a medical opinion on the thoracolumbar 
spine claim as necessary to decide the claim.  This examination 
report reflects a thorough assessment of the factual record, and 
an ultimate medical opinion based upon a factual history deemed 
accurate by the Board.  This examiner supported the opinion by 
referencing the different locations concerning the appellant's 
symptoms in service and currently, and identified another 
etiology of the current complaints.  

VA has not provided the Veteran with examination or obtained 
medical opinion with regard to the psychiatric disability claim.  
As held above, competent medical evidence, in the form of a June 
1981 separation examination, found no psychiatric disability and 
the lay evidence at that time denied a history of psychiatric 
symptoms.

Furthermore, the Board has determined that the credible lay and 
medical evidence establishes that recurrent or persistent 
symptoms of disability have not been present since active 
service, and that there is no competent evidence that a current 
disability results from any event during service.  Cf. McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board also finds 
significant highly probative evidence against this claim, which 
includes the appellant's own admissions of a history of alcohol 
usage beginning in adolescence and drug usage in service 
responsible for some of his disreputable conduct.

The Board further notes that the mere conclusory generalized lay 
statements from the appellant and his brother that an event or 
illness caused the appellant's current conditions are 
insufficient to require VA to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  Furthermore, VA has no 
obligation to provide medical opinion pursuant to section 
5103A(d) absent competent evidence that claimant's disability or 
symptoms are associated with service.  Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003).  As such, VA examination is not 
warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Overall, the Board finds that the evidence of record is 
sufficient to decide all of the claims on appeal, and that there 
is no reasonable possibility that any further assistance would 
aid in substantiating any of these claims.  Hence, no further 
notice or assistance is required to fulfill VA's duty to assist 
him in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

ORDER

The claim of entitlement to service connection for an acquired 
psychiatric disorder is denied.

The claim of entitlement to service connection for disability of 
the thoracolumbar spine is denied.

The claim of entitlement to a temporary total evaluation for 
hospitalization for a service-connected condition under 38 C.F.R. 
§ 4.29 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


